IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LATEEF KHADEEN WATTS,                      : No. 111 MM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE,                      :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Writ of Habeas Corpus Petition is DENIED.